      Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 1 of 39
          Case 1:20-cv-01228 Document 1 Filed 1112412020 Page 1 ol7
                                                                                                   FILED
                                                                                     I.JNITED S'TATES DIS'TRICT
                                                                                                                          COURT
                                                                                       ALBUQ r.J i: ir (il-r E, t'J E:W UeXtCO-

e"fuM""L\"tu-"                                                                                     Nov 2 4 2020
 i ?3s< ^o'q
 Name

                                                                                          MITCHELL R. ELFERS
 EoL 3;LlD                                                                                           CLEHKT^n.
                                  d-totl
                                 u NIrED        srArEs DIqIBlq.T.cou Rr
                               F6CiHE biStntcr oF NEW MExlco

                                                                    .ASE No.        aoc\r [aaP-WPf/5]\t(
                                                                                     (To be suPPlied bY the Clerk)




                                                                          CIVIL RIGHTS COMPIAINT
                                                                          PURSUANT TO 42 U.S-C.S1983



 sry
 :IohN5.!.#'l=

                                              A.      JURISDICTION


   1)
   tl ?'lok'                   Wfr ;Y*'isacitize                           '"'7e            tr'rtl'-'

                                                                     ffi'le*'lace         of confinement)

          *','l*            " '               Or

   z',)    Derendant    {           ?arrtt"l + Llt ars                                                    is a citizen or
                           (Nameof
            '/LlL- Q"n-'a'4*""iie'":j'-W'H';                          co
                                                     firstdetenoalt). -
                                                                       ^                       '
                                                                                                   --r i^
                                                                                                   and    emploved .c
                                                                                                       is ^-nrarrad as
                                              St4te)            t    0 .n A rr.L - L ^^rL-
                      ,'{u      Fort-
                                     (City'                 t
                                                                o*"r,lV   lfi,k*At the rr*rtime *.a araim/c
                                                                                                the claim(s)
                            Position and title, if
                                                                                     color of state law?
                        ,,l,r.rrplaint        arose, was this defendant acting under
           aileged ,.
                        "   "i;'t''";i ;;,1eilri'             "v",''i
                                                                                     nl     r :.
           X""J"H                                                               yilt''  o
                                                                                         ?*'':7o&,
                                                                                                *( *,'',' "7,,T"
                                                                                                   q,', .T.#{
           fFIEJ*ru4/'iil
          S*f'd *"lifrSj,u*r'ffi;f;*Yru
                        )
                                                  nl- 9)L '^S[,'l';
              F
          gr;a^1-       tr6t
                                              * ^?ri'z:,!i                                                         ,+d *l         **>,
          -z:9tz Cir'un-*                                                   )


     x1-z      2t78                 clvrl   RIGHTS   coMPLAlm (42 U.S.C'   51983)
     Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 2 of 39
        Case 1:20-cv-01228 Document 1 Filed 1112412020 Page 2 ol7



                 Iot^,V                                                                is a citizen of
3)   Defendant
                              (Name of second defendant)
     Allrdrna Orlr .N+y:-.tutrrtrc c'                                     '
                                                                              and is emploved as

                                                                   .    At the time the claim(s)
                              and title, if anY)
                                                defendant acting under color of state'
     alleged in this ,ornpt.int arose' was this                                                                .!
      ,:: M
                "
                 ;;tr' :      ;;    ilt;;,.     "Yes",       brie'v'rg'il,in{"}/
      r:iv- llf   :%b'P";,i;4r"
             *re\L'fr"#
     tffyrw#;!ff;[;;w"        tr :.;;*
                                      *  'ir,r.
                                         ;;            ry}ff*
                                                r:ffi,z4'
                                             ffi# ['.!ffi
                                        --i*;u7r#w,:
                                                   T
                                                           i w :,^
                                                            {} t
                                                      lft*o+a           ;,"
                                                                                          P
                                                                                      E!' A
                                                                                                    +           -"
                                                                                                                    ob
                                                Xp*'ifr     htrig;,                               Pe,'aY
     i;::.) h*"{iqi;*d:F:i:F::r^*!,i^f^?l^*!X%,':{Jifr
     \re
            Le*f{fr'd2''d
           "3
               HJf
      defendants.)
                   fi rr#Jixiffi ,.i.                        ;f    i   nlo',Ltion                   L
                                                                                                               *uAe


4)                                             to 28 u s   c u"1'"','lii3li.?;?ffiiJ'i"#                   ;



      *'i:iitl*L[       ilY;:[?$3xl'ffi:]

     Jq ut)et
      below.)
                t,1 11"e;ig"Y;)
     )-{  sZ   BZt^   i"'! t3Lt3C-)
           iZ ,:r(K,}i;*g)
     +e u"u7c ii€v&)cl)
     fq
                    k*fi ";:H,*f                            T.WiMtffi"X
 W{t
 ,,*l*,f;",:,,,,f



 twt+
                                                                                      M#ir%
                                                                              *
                                                                                          ; ;i t='"'''^'.
                    i


                                "i *;*.t"ioeEt                                    ;   L       u
        f^\!*ff $'.!3)Y*;u*
     Xt cli;dJi7'"L
 ;
      w
     :upA &r ;r#;' ii
     {i,*,1,,4*          [-- ," f    ry^
                                                 #i
                                               **fu
                                                    Fgrffi lri #.:,
                                                                         ru# pooo,t tieJ )'t

                                                                e&s,tyrL -rpo
                                                                                              -'^uJgo
                                                                                                                {ua,

 Utr^e:,{,  Wrrir
     / <S>'e\ Kpap per"tvl 1e 4ro-r e'.! )
     xE- 217 -.
      t*Yl'
     r,,, y
            ro&-tretr#.i  ,            Ft:
                                            (€-t ' -

                                           '(8'v's
                                                     +*;--,r,i                                                       Ll
               Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 3 of 39
                   Case 1:20-cv-01228 Document 1 Filed 1112412020 Page 3 ol7


                               C. CAUSE OF ACTION

                                                             rights, privileges or immunities have been
   1)    ,l allege that the following of m-v constituti.onalbasis for my allegations: (lf necessary, you
          violated and that the following ficts form.-the
                                                                      to-explain any allegation or to list
          may attach up to t*o rioiiio-n.i frgur (B 1t2" x 11")
    '.   additional suPPorting facts'
          AX1).",.ii='                          Cl^m'hry,9,r4,2,
                               *,- tg Ptf+b81,c;vil'^i
           C,rffi-, ib:-"g''t'l
          ;Yi!)'A,,,r.rffiidll-[F#'f
                  'fri'uA i{
                             i=,*;' Li;.'irfus^p*#fj-'d
                                                       t;W,
          s t A;f                       P,'                 Pr'
                                                   you consider importint, including names of
          (z) supporting Facts: (lncluie all facts                      defendant is involved'
          persons involved, places and dates. Describe exactly how each
          state   i;";;i;.idrrrv in your own words without citing leagl authority ol argument') . t
                               {'fo'                       w "t1 o" : il *
                                                                                                               1^




          ".'y{i##{{#!,"il{,#;{.H
              ii.ffi';"{iL]"                                               -=!ffi
                                                                   "
           F{o,T"J"
         \s Irb'tr-(o J. tcz tl i o(
         qtt          $4',u 6Er:!i)
                                     pnLloetr ;;-[';ol;
        vtJryx*'l'ly
          ' "",TW*l :;1.i it:l rI,"
L*u fr*S Dp

          *t'Td,gfl ;;ffi
                                                            iff
                                                        ;r'tr"Jffi
                                                     ffi d\+oSr,:;.,r,f#*'
                                                     El

            ',-'#!';',
                              olir(M*, ty,ffi                              ?   [:/., p,6         h   c   Ac*
                                                                                                               ^    " tn.


          +?'piTHLf'', :'1" s,,T if,ll{ TI ;', :hryu",trrff,
          a-/of C/*in,7b bJouV Tb our filaony npn!, byE-k)
          ttrt*-   4   b**    .afl4     l' *o+rPJ"fi
                             r+Bii,6,sf t{s- lil   '
                                                                      u++h,tg
           A  1>,6ai/1. ,1i                          ,+pJ d U,iC TudqrF
           i         l
          5aLr,,gon .le     Cougtrt-
                            p p r{'
             n suu is,vl,rthun-e
           otuLa -p4     ^,         pb.+lJ..
                                              r^ o

                                             orp lt
                                                     :{;W
                                                        "ffi'
                                                     o-{ic,=
                                                              ?#,Fj#,go:s
                                                             O* T!;L ft;//n- or(
          xE-z    2t78                               -3-
           Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 4 of 39
              Case 1:20-cv-01228 Document 1 Filed 1112412020 Page 4 ol7


                     filu lg I Al l# l;'lA-TJ. {1 C["a*a' {
                                                                                             } ;#"ti
cx1) counun:
u,,{,               |:i:d uw iEllti;il,! :t, Ir! !'l';
az le^,tr
      ir-              tillu      PitLs rL [(A4'
                                      ; *lL'L^t    )                s            st



'                                                       ts 4 fZs/'tM
      (ztsupportinsFacts:
      wi     ;;' fi*
      CoP t/tsns
                                      flhq.@,Wpt'*'g*
                                                  **, br cA4^4 :rb
                                        .'ilT !"',|,ffhfrn
                                                                                \                  t?



      ffi"t w- PlleSa*us F%/*|JWh:: ?ff  Jul f'
       r+p,zz
       Es Nt$f#X+,,u[o&
                      ffi*:"-*,  ;t;?t   f,;; :,
                           tt*c1 F*t e &,^f^isa,
                                                                                               -
          tG;                                          t Qra)'      P   w                s

      '',?              \'"ff8t"'3
D) pNEVIOUS LAWSUITS AND ADMINISTMTIVE RELIEF

    1) Have you begun other lawsuits in state or federal court dealing with the same facts
       involved in thii action or othenadse relating to the conditions of your imprisonment?
       i; m No fl                lf your answer is nYES', describe each lavrsuit. (lf there is more
       th;6ntT"*Lriii"rctiUe tne additional lawsuits on another piece of paper, using.the
       same   outline.) 9*r,rrt U.                 t*9           N[ortg     O   ,^/. -lA,stt ils
           a)
                                      r{*1 , - s' E*,*L
                Parties to previous'liwsuif.
                                                       1f


                    Plaintiffs:
                                               -
                    Defendants:


           b)   Nameofcourtanddocketnumber: I                    q C/ 0 ll t          - rvt lk^/
                     s*rj-ot
              tr,,:l<rJ      O,<truic* coun^T
              "i,rdnr* 4$ qA nr-' n'ttt e{-i Lo
          c)    Disposition (for example: Was the case dismissed? Was it appealed? ls it still
                p"iiai.sii
                               'qA; +. flrr,r d.i,, E '
                                                                   ,    d.sw;rrur! ForL baK
                 o& Pn{; ur,*
                                            "& ftfur,g              f;d
           d)   lssues raised:




          x5-z      2t78
             CaseCase
                  2:21-cv-00387-JB-JHR  Document
                       1:20-cv-01228 Document    1-1 Filed
                                              1 Filed      04/26/21
                                                      1112412020    Page
                                                                  Page    5 of 39
                                                                       5 ol7



                                           - ,
                                          rawsuir                                    t{
      e)     Approximate date of firins                                                    ! ? 1^7=
      0 Approximate date of disposit t" , Sl '/                                  I         b O NO
2)
                ,l:,*r,ll;:}lC'i[:sifiiffi f                "*J*iLhl;;;.:lT;ii
          #fr                                   ""Y#"i:"ffi
          *nvio.inistrative reliefwasnotsousht'
                                                       F{,                           $ l*fl!
          n$ ArilufL -n o I                           Aduni              r'ti   s fn,al' ui     ^fi{*U_



                                          E.    REQUEST FOR RELIEF


     1)                                                    relief:
                 lsegs ffu"-t 1rs{--a'{ 'frs-Hr a*'Wsu'n'+
           I believe that I am-entitled to the following             ,


          ({",

  W,h{W"
  'rc' p;;
      ry   7, i ;;*#/    ff^il  s," #! #:W tr
                                    f ,
                                 -D ;' "{";'' ?f
                                        =f,"ff                           #i
 F; ilA : ff " r' )' ;h,-' ., s
                       -
                                              i'' s           -




         q
  ry p ;, ":'   frff' o7*)' n' ^          "
                                                                                7Y
            Signatu       Attorney (if anY)




             Attorney's full address and telephone
             number.



             xE-z 2t78                                     -5-
      Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 6 of 39
         Case 1:20-cv-01228 Document 1 Filed 1112412020 Page 6 ol7



                       DE-CLAMTIqN UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he is the plaintiff in the above action,
that he hasiead'the above complaint inO itrai the information contained therein is true and,
correct. 28 U.S.C. Sec. 1746. 18 U.S.C. Sec. 1621'


  Executedat
                  /'
                  (-'l"r/   fl        (L                  on   l/        /          zo4?
                                 ,rr{*;^,                      f


              OFFICIAL




    xE-2   2178                                -6-
           Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 7 of 39
             Case 1:18-cr-01568-WJ-KBM Document 124                        42                  riffiffi               GOURT
                                                                                                    ALBUOUERQUE, NEW MD(CO
                                                                                                 i:..
                                                                                                  ':1;1.';.   N()V   2 42020
                             MOTION UNDER 2E USC Sq 2255'tO VACATE. SET E\IUE. OR CORREC'I'
AO 2a3 (Rev. 5/85)
                                     SENTENCE BY A PERSON IN TEDERAL
                                                                                                                 -L
          United States District Court
                                                                                   District
                                                                                              1/ eu),,xI1/    SW          .,Jft b,,o r,a'Qr&
.tJU,Fl'" \2"Jr\6r/tu                                                              VIYYr'               o11          EtC1 tB    - r<b&d
praceorconnnenent
                            C L /t                    (, *bt*
                                                                           (
                    UNITED STATES OF AMERICA                               v.


                                                                      MOTION

                     location of court which entered the judgment olconviction under anack




   2. Date ofjudgment of conviction

   3 Length ol'serrlen

   4. Nature of offense involved

                             u


   5, Whal wa.s your plea? (Check one)
          (a) Not   guilty           tr
          (b)Cuilty                  ts-
          (c) Nolo   contendere      tr
         lf you entered   a _euilty plea to one   count or indictment, and a nol guilfy plea to another count or indictment. give details:




     I   tyou pleaded not guilty, what kind ol'trial did you        have? (Check onc)


          lilr,fi*.*v                E
                                    triar?
                                          )           A/k
     '.):'ff,I'j'g
                           at the
                                             M/rt
                                                                               i

     Did you appeal from rhe judgnrent of             conviction?
         ves
               [No u


                                                                           e
          Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 8 of 39    i


            Case L:18-cr-01568-WJ-KBM Document 124 Filed LLl24l2O Page 2 ot 42



lC ll!.lr.      l:!l;


     9.   llyou did appcal, answer the following:

              (a) Nameof court

              (b) R€suh

             (c) Dae of result

     l0; Orherrhan a'direct appeal from    the judgment of conviction and sentence, have you prcviously filed any petitions.
          applications or motions with respect to this judgmenl in any federal court?
             i*px"           o
    ll.   lf youranswerto l0 was "yes". give the following information:

             (a)(l)Iturrofccur A I                WL0."0A                            5:u)
                                  of proceeding   r/;   I                   L.B       'ot, 0l*t                  it/ ru.S
                                                  I
                    (2 ) Nature


                                       v.S.f-.          // 83                            .40
                (3) Grounds raised            u&vL
                                                                                                             €
                           ,rk                               otl,           i                            Lrtt''1


                      (
                                                              G         l1y'o           S

                "
                (4) Did you receiye an evidentiary hearing on your petition, application or motion?
                          Yes    EINoI.                           -                    |
                                                                                                      ?,qr*
                (5) Result
                                                    i s s'.J                        bAh.*o      t
                                                                                                      f-i'16rp..

                (6) Date of rsult

             (b) As ro any second petition. application or motion -eive the same inlbnnation:

                (   l)    Name   of coun

                (2) Nature of proceeding




                (l)Grounds raised




                                                                      (3'
                                          --+-.-
         Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 9 of 39
           Case 1:18-cr-01568-WJ-KBM Document 124 Filed LLt24l2O Page 3 of 42


l0 lt! rlrt

                 (4) Did you receive an evidentiary hcaring on your petition. application or motion?
                     YestrNotr
                 (5) Resuh

                 (6) Date of result

          (c) Did you appeal, to an appellate federal court having jurisdiction, the result of action taken on any petition.
                 application or motion?
                 ti) rirst petition,  etc.       ves   ['No   O
                 (2) Second petition,   etc. Jbfeft-

                        vt+ -                &t&                  Lp;P"',.,{, 8.,{
                                                                                                        -l+ t.lrAs
              (d) liyou did not appeal from thc adverse adion on any pctilion. application or nrolign. explail hrielly why you did not:




                                       \6 FJ




    12. Srate conc.iselv every ground on which you claim that you are being held in violation of the conslitution, laws or
        treaties of the United Statcs. Summarizc briefly the facts supporting each ground. lf necessary, you may atlach
         pages stating additional grounds and facts supponing same.

         CAU'flON lf you tail lo sel forlh all grounds in this motion,you may be barred                     ftlq   pt"sgtttrng.9!L!19r.1


          I.'or your infomrarion, the following is a list of the most frequenlly raised grounds for relief in thcsc procecdings. l:ach
       sratement prcceded by a letter constitutcs a separate gruund for possible relief. You ntay raisc any grounds rvhich you havc
       other than thosc listcd, However. you should raix in this motion all available grornds lrelating to this qmvicrion) on which
       you based your allegations that you are being held in custody unlawfully.
        Do nor chec* any o[rhese listed grounds. Ifyou select on€ or more ofthese grounds for relief. you mus allege facts. Thc
       motion rvill be retumed to you if you merely check (a) through () or any one of the grounds.
        (a) Convicrion obrained by plea of guilty which was unlawfully induced or not made voluntarily or with urderstanding         of
             rhe nature ofthe charge and the consequences ofthe plea'
        (b) Conviction obtained by use o[coerced confession.


                                                                       (4)
t                Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 10 of 39
                    case 1:18-cr-01568-WJ-KBM Document 124 Filed LLl24l2O Page 4 of 42
                                                                                            I




                                                                                            I




    AO   1.1.1   tR*   J,E5l




                   (c) Conviction obtained by use ofevidence gained pursuant lo an unconstitutional search and seizure.
                   (d) Conviction obtained by use ofevidence obtained pursusnt to an unlarvful arrest.
                   (e) Conviction obuined by a violation of the privilege against self incrimination.
                   (f)Convicrion obtained by the unconstitutional failure ofthe prosecution to disclose to the defendant evidence favorablc
                        ro rhe defendant,
                   (g) Conviction obtained by a violation of the protection against double jeopardy'
                   (h) Conviction obtained by action of a grand or iletit jur-v rvhich was unconsliiulionally selcctcd and impanellcd.
                   (i) Denial ofeffective assistance ofcounsel.
                   (j) Denial of right of           appeal. r                    .   .


                               A. cround
                                   r          "r..
                                                       Ci
                                                       /ll
                                                             ur I {- OIL,^                                   lwwt.     op   $a
                                   ru                                       no"t9i^ni dt,
                                       Supponing EACTS (tarc hriaJly without, citing cases or law)                                    lr

                                            0                            0    4;d                  bro-#J                           N tZ6'
                                                                                                                     'pb fiuri*,
                                   S"Dnosgaou Na'&,
                                      't4'1 Qa)pq 9 o F,,Mi tB                                                       013 vP ,+
                                                E                                                               f
                               B   cround",*",'T//ani        se:ho& trti                                5e   izu@E                    )lt>9;lJ?

                                                       brQ et( .                                                                      --J

                                         pporring    raC#tv.r.   hrie!t1,, wirhout citing

                                    q+il6 "i)a EP,ur"*r,f
                                    Su




                                     l.lru o
                                         s "=iJ A/t$ i bit:\' , b                                            7/Jtt     sibAd t P
                                   Trt
                                          lo^^,     .'0
                               C. Cround three:
                                                                                                :/2-   ( 0K,<E
                                ila'+E;A        ,
                                       Supporting FACTS                              citing cascs or law):

                                         3                           o\.rrAt                    A p&
                                                                                                        nu)
                                                            /LE                                   e-XtJ^1,* " ,4 "
                                                          -y'c
         Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 11 of 39
           Case 1:18-cr-01568-WJ-KBM Document 124 Filed LLl24l2O Page 5 of 42


AO 243 (Rev. 5rs5l




                     ftlhlt            W*+n                                                   s
                     D. Ground                    vzt
                                         iot)
                                                  hiefly   wiihout-citing-cases .or law):         E
                                                   ru; 4 iott                         ko
                           i/tu         V                   fr     aL)                 6 1fttull,o
                                                                                            (('
                                         t4rJ' . o              E{t-

            rrffi    -t       I
                                                arAJ


                     l)       ttt
                                  o$
   13. lf any of rhe grounds lisrcd in l24. B, C, and D were not previously prcsenled. state briefly what grounds were nol so

                                              ,jL
       prcscntcd. and give your reasom for nol presenting them:
                                                                                   ,T-,
              c                     o                SO L
                     rLt
   E ut(o                                                             ,dt
                                                                                       D
                                         €(7                          M               4

                           ny petition or appeal now pending in any coun as to thejudgmenl under attack?



   15. Give the name and address. if knorvn. of cach


                                                                     {ye:#ffi;"fri;'uur"K
         (b) At arraignnrenl and plea




          (c)ru trial




         (d) At sentencin8
          Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 12 of 39
            Case 1:18-cr-01568-WJ-KBM Document 124 Filed lll24l2O Page 6 of 42


AO l.l.l (Rcv 5/8-il
                                                                       il

            (e) On appeal




            (f) tn any post-conviction proceeding                    Nsu     v
             (g) On appeal from an1' adverse ruling-in-a-post'con,viction procceding              ilaa'a
     16. Wcre you sentenced on more than one count of an indictment. or on mor€ lhan one indictment. in the same           couil and   at
         approximaly'y lhe same time?
          Yes   tr Nop.
     ,,                        futuresentencetoserveafteryoucompletethesentenceimposedbl'thejudgmentunderattack?
          ?:rp[veanl
          (a) llso. givc name and location qf court rvhich imposed                 served   i


                                                                                        3              s


          (b) Give date and length ofthe above senlence:

                                  Su(P*ttis
          (c)Have.r'oufiled.ordoyoucontemplatefiling.anl       petitionatlacliingthe judgmentruhichirnposedthesentencetobe
              serwd in the future?
              vcfixo o

      Whercfore. movant pral's rhat the Court grant him all rclieIto nhich he ma1' be entitled in this procecding.




                                                                                       Signature of Attorney   (if anl')




     I declarc under penaltl of pcrjurl that the forcgoing is true and correcl. E.recuted         on



                       (&te)




                                                                                       'r,fff#
                                                                  (a
      Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 13 of 39
      Case 1:20-cv-01228-RB-JHR Document 3 Filed 1?/0?/2020 Page 1 of 1

                           IN TIIE T]NITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF I\"EW MEXICO




IN THE MATTER OF:
RECUSAL OF ALL UNITED STATES JUDGES                                        }O-CY-01228-RB-JHR
FOR TT{E DISTRICT OF NEW MEXICO


                                      ORDER OF RECUSAL


       Case No. 20-CY-01228-RB-JHR asserts claim against me, Chief United States District

Judge William P. Johnson. Under the circumstances, it is appropriate for all judicial officers for

the District of New Mexico to recuse in 20-CV-01228-RB-JHR. United States District Judge

Blackburn, for the District of Colorado, has consented to the designation and assignment        as


presiding judge in this case.

       IT IS THEREFORE ORDERED THAT:

        1.   All judicial officers of the District of New Mexico recuse in this action; and

       2.    Pursuant to the designation and provisions of Title 28, United States Code $ 291(b),

             the Honorable Blackburn, United States District Judge, District of Colorado, shall

             preside over the above-captioned case.

       DONE this     2nd   day of December, 2020.




                                        FOR THE COURT:




                                        WILLIAM P. JOHNSO
                                        CHIEF UNITED STA            DISTRICT JUDGE
              Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 14 of 39




                                                                           United States District Court
                                                                            District of New Mexico


          ffi                                                                  Office of the Clerk
                                                                           Document Summary Page




                                            Date: December 02,2020 06:00 PM MST

                                              To: Rodolfo Rodriguez

                                            Case: Rodriguez v. Perry et al

                                           From: Office of the Clerk, District of New Mexico
                  CM/ECF Support Number: (s05) 348-2075
                     CM/ECF Support Email: cmecf@nmcourl.fed.us
                                     Comments:       Case#     1   :   20-cv -0 1 228 -REB Document# Filed:             12    / 021   2020

                                              Job:   b   c27   5   8f d- f2b   c   -   47 6 a- 8 e3 0 - 89 7 2aL   4ff 7 eb

 PLEASE TAKE NOTICE that this case has been reassigned to Sr. United States District Judge Robert
 E. Blackburn as the trial judge. Under D.N.M.LR-Civ. 10.1, the first page of each document must have
 the case file number and initials of theassigned judge.Accordingly, further documents filed in this
 matter must bear the case number and the judge's initials shown in the case caption and the NEF for
 this document. Kindly reflect this change in your filings. Sr. United States District Judge Robert C.
 Brack and United States Magistrate Judge Jerry H. Ritter are no longer assigned to this case.[THIS IS
 A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.I (ng)




NOTE: In an effort to reduce paper and postage costs, the Notice of Electronic Filing (NEF) will not be included with ttns
transmission. To obtain a copy of the complete NEF, please visit us online at http://www.nmd.uscourts.gov and login to either
your CNzI/ECF or PACER account. You may also view the NEFs at one of our public terminals located at the courthouses in
Albuquerque, Las Cruces, and Santa Fe.
        Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 15 of 39
          Case 1 :19-cv-001 1 1 -MV-SMV Document 6 Flled OGl04l2O19 Page 1 of 33


                                                                                          FILED
                                                                                UNITED STATES DISTBICT COUI
                                 T'NITED STAIES DISTRICf, COI'R]T                ATBUQUERQUE, NEW MD(ICC

                                       DISTRICT of IttEW MEXICO                           JUN   -4   2019
                                                                                                            \z-ul5
                                                                                    MITGHELL R. ELFERS
RODOLI'O RODRIGVET,                                                                       CTERK
Plaintiff   pno so



YS.                                                            Case #1 : 19-CV-00111   ffV-SlVIV


AMTRAK          "ET.   AL.'
Defendant


                              MOTION rOR PRESERYATION OF EVIDENCE


      NOW COMES, Plaintiff prc se in the above entitled case asking this court to intervene in the

criminal courts, to preserve evidence according to Fed. R Evid. 1002 and Fed. R. Evid. 1004(l)

specifically, U.S. v. Rodriguez case # 18-cr-1568 WJ


                                             CASESUMMARY


      Motion for presewation will state all glounds that could meet reasonable specification standard to

comply with particularity requirement ofRule 7(bX1); , arnendnrents are allowed ifthey consist       of
                                                          6ie GRAI\ID JIJRY-perJurT"
elaboration of ground already set out in original motion,

      1) Transcript of proceedings   from Ostober 22,20L89:35 am. Heard before the honorable
                                                               (Thneetening hlm. et ceters'. What was
Lanra Fashing have certain inconsistency, on page 12 line 4

said by my attorney,    wN, .thneatening him and he fpels he was kidnappcd'      tlre,rr Judge Fashing


intemrpted,
              ,@                             why this exchange readsStt.CCtEra on tanscripts behooves

plaintifi, same page line 5 this was not.thelr firgt encounter'. Plaintiffs first 3 enoounter ended with
         Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 16 of 39
           Case 1:19-cv-00111-MV-SMV Document                    6 Flled   0610412019 Page 2 of 33


civilians being present when ex Perry was told     "f how       who you are and no you can't search me or

I   have no   time.' (coming from a famous movie, from the 1960 t3I know who you sne and I              gaw   what

yoq dld".) ln my last encounter with ex D.E.A. Perry and Chavea I was taken advantage of. with no

witresses.

     2) Transcripts dated February 1,2018. Interview of Rodolfo Rodriguez "bag Search"               pge?
                                     *inaudible." Plaintiffresponds two times with
line 3 and page 3 line2, claim to be                                                          "I know who you
a{c and no you canrt s-earch me". The tansoipt show lnaudlble both times. Plaintiffinsist

recordings were tampered with. After I was escorted offthe Amrak by ex D.E.A Chavez, I was placed

on greyhound property as I waited to be tansported t asked ex D.E.AChavezif I could see his D'E.A.

badge, he opened his piok up tnrck reached into the side pockbt producing a D.E.A. Badge while

standing in the parking lot proving to me that he walr on board the Amtrak with no badge.

      3) Transcripts dated May   8,2018. FEDERALGRAIID JLJRY page2line                   13 ex   D.E.A Per{
                     :


ctaims to be employed by the D.E.A. I have asked the criminal courts, via my attorney, for a F.O.I.A.

But to no avail. Page 3 line 5 thru 9. The GRA}ID JURY was never told that I was asleep, after a long

over night trip. I was rudely awakerl as I looked up, I sounded of         {   knov   vYho   y9u are and no you

cant sealth me., no D.E.A. badge was ever displayed nor did Perr,, announ@ he was D.E.A. All this

could have been avoided if ex D.E.A. Perry had a body cam or if the            city manager       was aware   of

agents boarding public transportation in violation of "greyhound           policy'Plaintiffquestions,'\uas the

GRAIID JURY properly vetteq        as   well as infomre4   as   to policy's that exist when dealing with the

Ihaveling civilizing pubtic for its safety?" Federal Rutes of Criminal Procedure Rule 6.(a)l'(b)2 and

28 U.S.C. 18.67(e). The court must order that enougb legally qualified penons be summoned to meet

this requirement.    This standard was not met.
                                               coNqLUSTON


      Transcripts fiom grand jury do not match transcripts frcm recording of Febnrary,l 2018 and that
     Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 17 of 39
         Case 1:19-cv-00111-MV-SMV Document                     6   Flled OGl04l2O19 Page 3 of 33



proves that Perry has perjrued him-selt, once agaiq continues to have a disregard forthe oathhe has

taken. More over Perry failed to ask Plaintifrfor aprescription for the medication he was taveling

with, GRAI.iD JURY shall consist of not less than 16 and not more than 23 membcrs continues

existing law, 28 U.S.C.   c   419 [see   l8 U.S.C. c   33211. But only one   juror questioncd Perry about

asking for a prescription for medication, response was v4gue, Thls elchanee leads to suppicion.If

transcripts don't show inaudiblq they show et cetera TERM: et cetera. TEXT: l. And so forth, and

others, and other things, and the rest, and so on. When freedom is et sttke evety essences of a court

erchange must be on film or recorded...Pleinfiffs questions why? 'lpe know all about Perry''

showed up as et. Cetera. For the las ten years this court had knowledge of the misconduct but refuses

to put a stop to it see: 233 F.3d 1067 (8th Cir. 2000), cert. denied, 534 U.S. 1023,1225. Ct. 552,          l5l
Ed. 2D 428 (2001) (when defendant has alleged prosecutorial rnisconduct during grandjury

proceedings,dismissal of indictnent is proper only when defendant demonstrates flagrant misconduct

and zubsAntial prejudice.) The recordings wero nev.er played for the GRAND JURY.

X'ed.RCrim.P. 41.


                                                   PBAYPR


    Plaintiff prays upon this court for feliClto granq a court order. For F.O.I.A        on Perry. Fed.   R Evid.

1002 and Fed. REvid. 1004(l) as well as appoint ateam ofindependent investigators to preserve all

evidence from U.S. Rodriguez case # l8-cr-1568 WJ (criminal case), applying all evidenceto this civil

case including but not fimited to all court room proceeding         'tideg   as   well as audio".
 Case 2:21-cv-00387-JB-JHR     Document 1-1 Filed 04/26/21 Page 18 of 39
    Case 1 :1 g-cv-001 1 1-MV-SMV. Docqm€nt
                                                   19




Defendant




                               rye   er[itled civil action   case   submfttinggemorauduin
  Case 2:21-cv-00387-JB-JHR ',' Document 1-1 Filed 08
                                                   04/26/21              ot39
                                                                 Page192 of 25
                                          19 Filed  -'t/06/2019'Page
                                Document
  Case 1:19'cv-00111-MV-SMVi




                                                                                           a sc called   civitia4to
                ',   ,   .                                                  lineby using
      -   -   .              ,                 **pir"y          cross the
   hthis Particular-cas€, agents
                                                                                  the PerFpn that
                                                                                                             prodgld ttre
'*Tr.rrT,                                      close by it would be my gue$s that
               **"               to be sifiing
knife                                                                            'aVelaiinthOut
                                                                 out of civilian u-
                                        -  :
                                      tr€ made a
                                                     L
                                                         r--- '
                                                 co-cgnspirators
                   co-ca4spirators or                                                         :
was part of Feuy's
                                                                                od'yrt€4 s t9
k                                *re.,   ***       cour4rave!,eeupreventieao.***o
                                                                                       \                              """':'
Jx*t*athat                   are in place to
                                             pr-o[ec't our
                                                               -
                                                             rytt'
ffiiffi                                                                           srr* from the papific to rhe
                                                                                  I
                                                                                                                        gulf
                                                         iw'e   have liv.elT'V'

 coaslrear
 coastrrcal                                                                                         have cageras at
                                                                              tpfder' hrt we do not
       ' ^ - --o dru et'" so#d"
 timefro&geofiager                                                      ""                 : ,l          .    '- ':..    ..


 An@k..l].1r;.:,.:......,,,..].
 An@k
  .. i ', .:-. .'"1 ^-, .. -^ rrrr;,"^i".IniiitmrndfeSr,3'lptuudtiT""                                         -         i,',,     .
  ontbetlrnic.ptaintitrqrrcstio,l,{bbs-eiobiibart'
                                                                                                                              this is
                    case2:21-cv-00387-JB-JHR
                   Case   1:19-cv-0011I-MV-SMV Document
                                             Document 1-1 19
                                                           Filed 04/26/21
                                                              Fiied        Page Page
                                                                    08/0e/2019  20 of 339of 25,




                                                       PIair
                                                .        Defendant
                                                    TRANSEBETART
              "Administrative Law> Governmeutal If,fomratiou > Personal trnfomration >
                                                                                       General          o     u*
              In Ehm, the Fifth Circuit lield that Amtak is qot subject
                                                                        to the privacy Ac! 5 U.S.C.S.'E SSiAu
              Notiag..:.li*......'...':.......-.--.j-:"-.,-*i].,..]"

              P    emtarscr;rter;Eiffi                qpdig"ny    iitovtaes   uutAfth* rililt,iiof
                                                                                        "-           be dtragbncy
              Ot                            j
                                       ..
                                                                                   -r-_




a   :-"..:i



    \,,
                                                        Page t+ at z?
Case 1:19-cv-00111-MV-SMV
     2:21-cv-00387-JB-JHR Document
                          Document 1-1 Filed 08/06/2019
                                    19 Filed 04/26/21 Page 21 of 39
Case




                                                                        T,.
                         ,.::*..
                            Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 22 of 39




                     attorneys noted that This section (Act Oct. 30, 1970,P. L. 9l-518, Title                                III,   E 301,   84 Stat. t3:O;
                     Oct.t'-',

                 :5,1978,PL.95421;
                                                                      E   11,92 Stat ,92$1;Aug.13,   19!,,f   1P.L.}T-31,T1|",)(I,Sub$tle R        E            ,


                            ,                  t'                                                                                                           "."'
                                                                                                                                                   ".
                     statr699; Jine22,1988,P.L. 100-342,cth(a);l02Stat.630wasrepealddbyAct'July 5,1994,
                     P. L.                                        i:,.-. ,, ..1;'1 .t',1-. ,. , . ,',,:i;:..';, -..t.:.:'. ii.: I . ;!j.ii,,                                  .




                                                                                                                                                                    , '   '
                          ],;..''..',:':..:,-.:...,.'l,--...,.i'.'.

                .'   103-nz., c?1u1, rod s                            tati.'1i7gt,*l4t ro.rrgns rntaoti'x ihrtroi,tuef,:pbnald&              thdt were                            ,
                                                                                                                                                                                          ,'
                                                                      )


,'1.        '                              :                                   ..


                                                                                                                                                                                               ,,


                 ra a note precq{igg{g USCS E l0I. The seqtion provided &r estabti$bheht of ths National :;
                 Raikoad                                                                          . !:   .,.                                                        .


                                                                                                                                                                                      ..
                 Passenger,sSppaa{oa Ihp $lhleqtua&er:f@erly                                            covi&in      &is,section isaow.eovqrud.             ..
                               in                                                                                                                                                     ,
                                                                                                                                                                                  i

                 generally
                                                                                                                                      :             j.      .

                           t.':.
       :
j,                 Fourth Amendment, viotation was at rte heait of the MdKEhIZIE case, u,tat was qever                                                  ;



                 mentiou
       .!
vqe(, r. !ir-rry-lrvt   I t-tutv-artvty rruuulttEttl   tJ rltlitf   votvvtLv   tJ,rq!,e   v vt ar
Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 23 of 39
       uase 'l !19-cv-ool11.MV-SMV Document 19 Filed 0810-612019 Page 7 at 25
       Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 24 of 39




  T,Ee,
  POII{T OUT
             sTAtES

  qualified imrntrnity or       Iloriiilatd Securitv irnmunity.   pvdn total immuhity is 30 years old, we
                                                                                        )

  havgbogy cums ara lieensedrKg tffits that tnect eaih'saEs prerequisites,&'wefi'as Fefl6ral
  standards                                        ,




  imnrrnity'iirlirltefnttfoiiotrs'tfr'bftrw;oiioeyouUtitfiUrii,tawytiifpayforii.'''               '       ','.',i
                                                                                                      ..,   '.,:-:'   ..
                                                                                                                               '
      If yol, urg- n, o,t eprofessio$ op,thejop, thellor,rr offici4.capacigy ug.tnrwr         fo
                                                                            T         1ofi,!{                 ,,




pnotest the tnveling civilizing public, corr$iring to oppress by agents,        atr{ffAK ernplbfesiifi               . ,:..,

vtolrrrtibir:of,tfte National   fatiil Relations Bi*ird    fUeNatioual t;atpr Relatioir'Acg 29               .,,    . .. ' ' i,
                                                                                                      "
                                        Case 1:19-cv-00111-MV-SMV Document 19 Filed OBlOGl2019'Pale 8 of 25
                                        Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 25 of 39




                                 rights aceording to TITLE 18 241 242. Conspuacy against rights, Deprivation of righrs upder
                                 color      of                           :                              !

                                 law. Over zeqlous prqsecrrtio& qttomfys refising !o file p..rg$al oxo[oqq" is         a   violation of dge
                                 process.A                                                      ': "       :::

                                                 ob.tqhed tbqoqgb   ftp Fe,Vry   ,,u9   of"ry:jwe{ k$p9qy,vio.fate"s   d,         rrycess.
                                 _c9nv,1e1t"9n
                                 Morales        v.    :'                                                                    .9g                    ,
                                                                                                                                                       ,:




                                                                    .j
                                Johnsdn, 659 F.3d 588, history ofp.rosgu,tonal
                                                                                         4:gfn{Egl,Set   il p,I"tpts{f,and1ryr-vasive.
                                that   it




                                {r*,nsdriEgezgse'#1StcrlJ568:-I6, tfiqgra0diiury,reslrotailviicd,ilhat,'g@9                             ..
                                                                                                                                             .:,   .


                            ',B.sIpe.nl*::---...::.,..-,-::-.']i].:--...._:.-,__




,,     i,,1,. ,ofRulp21(0@(8raUpryisgrcryie\r.rmd.erBglq,?t(O(4F,(c)qg..byorderin'spartig{e{oasg,
 ..'.?' .'          .              , .. |                        ,.'
      +
   ::' ,    ,: Re.lease ftrom orstody ascgrding to nrle 23 (c) _F&&P.
                                            :

     -;r-         ', tlie'case,of€iiftE.Ai Jfr-allPdir UO0ffirrrymorcriii taiy .$i;"n ii,oortB-: '
                 ,:.
                       :   ,;

''   1':'   - '. 'aoknowld 6f&elltla ,*digrica*rtrSl9Fsd1258;2008.U;E;App:I8ffiS,,.
                                                                                                   'i',,
            .,..
                                                              rtteq                 '-
                                   Document19
                                                                      vGrrr"'vrev
                         I'MV-SMV Document
        Case 2:21-cv-00387-JB-JHR           1-1 Filed 04/26/21 Page 26 of 39                                                      i
     Gase 1 :19-cv-001 1                                                                                                          I
                                                                                                                                  I


                                                                                                                                      I




                                                                                                      officers
                                      1-           due Pror
                     the lower couitst 'ioiating
targeiy rmnotlced by
of   the                                                                        of   aglf$ur
                                                                                       rimirtal,
                                     G+rg,ry        Bwlgsharboring
                     unitod sutqg
. eourts ses Bratogv
 iatimidationof                             ,         th'?
                                                      ,
                                                                         qvdqga[egianoe to
                                                           :
l*ir.r*,sreli,coneednemorfaihr'eto'disutox;ueinet (: i -':',,
                                                               Sat ul6os                                         :




'.,,ldad.wirh.tinesorv6ox-D.BA-.Per,fy.wasnev€i...'....'..
             dofpudant'I4E re
 stdtcs -ulthouehtho
                                                                                                 or 'o ,
                                                                                                      D   E'

                    ,i              *.Iowprcouts*n**;*tu"to+potygf
                                    ..
               -
  for perjury. Forttirc:Igstm
                              yian &9 '                                                                              ..


  i;tY t"                                                                           rqythattheyare
                     *:*"
  ,theGtandjwprocecding',tiihodtheryd{,.,"y.@g,iB"thdt.thetEs@(.::....:-..
   about to                                           who has violaEil thc
                                                                           civit rights of the. mrraiting
                              -
                                   "-      ,.uroa.rrL
   ,o"iy"iscomingfromapuj@itrdividual'uihobasr                                   :                        ".r

                                                                                       lrcs
   the last ten yearr, by  goingogainst      1
                                             Eeyhoundpolicytitled:Oglatngf    .: .       -   .     '' '"' 'r'                 :



                                      '-.'.'t;ii"6as"of.piSC^tGARCIACARP{X2018U'S'Dtt''
        * i..:il:,,:j "::;'1i';';;.j;caine  u
                                                                                                                          '

        Themost reeirt PUitlrY
     LE'gS




 'flagstaff




      obtain{    '   ,
            vy_vvr I t_tvtV_SMV
                                Document
Case 2:21-cv-00387-JB-JHR Document   1-1 Ig  Filed
                                          Filed 04/26/21  PagePage
                                                               27 of 39
                                                   OBtO6t2Oig       10 of.25
           case
            Case1:19-cv-0011l-MV-sMv
                2:21-cv-00387-JB-JHR Document  19 Filed
                                     Document1-1  Fited04/26/21    page
                                                                Page
                                                        o$toitzglg   28 of
                                                                        11 39
                                                                           of 25




      qgT    subrsection   p.), unless such liability iniis caused by condtrct ofttie raii passengpt'&*U



                                                                                    i.'l4Cciaentcdilid   *..
                                                                                                               1L
                     a

      .are covercd   bygol0l. p   .   pq6e'][4g   uscs,cc,2o tgl lh4iflo.t,ore4ishncs r6utes(a).Annual          .




'.r
         Case1:19-cv-001l1-MV-SMV
        Case  2:21-cv-00387-JB-JHR Document 19 Filed
                                   Document 1-1 FiledOBlOGl2019
                                                     04/26/21 Page
                                                                Page2912ofot3925




 GOVEBIVS-NT maint+lned control for more then 20 year5. Albuquerqrp poliee Depl,as well as
 rL^ ^-'+-
 roe ciry


 ryiryqgprs of,Ese,   will   need pt lpss this much spperviqion from thp hieher       goqs !p peve:rt civil



'.y1.,.p..1$,o$.Ia!w.,.4na'D...'peBlqp.cssv.iph,fios..,See;n325U.,$s5.1lt9P.},e,v-',Rryen,




 Prrqeed'rr   fl,hlsaryju4mentSf (a) &q yiotago4of x           [r-.S.Q @ r   W   @)     QW),   L33L J3:41 (e)       ,




                       /.
(a)l332(aX1)and50Xsee:J)(t)+(z),,,:.i,.'.....'....
                                                                                                                        )
'Coqut 1;   Ti&   18 P€rt    I cbapler55@1201 Kidoapplag frompublic tranqportation.
                                                                                                              '',
Countz:     tiilpaZctapter itA!ZOOO(a)prftUcheqftl'm,lwEar"civil.iieFeiii$tiu'
                                                                     -         "' .',
accoomodation
CounrS:ilHtlp 18@
.law.
')
                                                                                  .                    \,
,count4:    ltup*fqgors€M{ in@iryvie,tlei huderMswireortadiri,
       Caser:Ie-cv{o:llI-MV-SMV
      uase                       Document1-1
            2:21-cv-00387-JB-JHR Document 19 Filed
                                             Filed 04/26/21
                                                    0910612019
                                                             Page 30 13
                                                               Page     ol25
                                                                     of 39




With there hands on there weapogs, in civiliau cloiLing.wolkiirgprivate property, with civiliars,
with                                                  .           :




             )J


out approvj hom thd:crty'riranagem offire r"-ages           om*       see exhibit:
                                                                                     ..A arid
                                                                                                B"          r



     It wx iodmida{iBg,.b'erne.auakgri ft9p;adeep,gleep,.,$pilgiZ
.
in                                       1,...       ,.r,                   u*.a      me4ltowq|ilgover trip
                                                        I              j
                  ':
..iq-    cuhin& and with                       on,$eir rr..qpg.q$,,I yF! Iald,* Get up aud.raiqgyour,
liaids!"
                           the.
                        ,.".         '
                                  re,.,hands
                                                        .'                                                           :
                                                                                                     ..   :_a,   -
           Case1:19-cv-0011I.MV-SMV
          Case                       Document 19
                2:21-cv-00387-JB-JHR Document 1-1 Fite'd
                                                   FiledO8lOGl2O19
                                                         04/26/21 Page  14ofol25
                                                                   Page31    39




                                                 SUPPORTINCI;ECAL EACT

          More then ten years ago the U. S, @g{t of appeals tenth circuit nrled on, llDe La Carnpa-
   P.ar.gel,

  519 F3A 1258'(l0thcir.2008).'Saffi: qWe'arerconrierneahrfrft"trjufyidsiscase andthat
   e)(.


  D.E.A--Asent'Pirt5, concoctoda Sbryj' The                   **            *^tDatrd   pcnding direct appC,al, the
  district                                                                                                                                           '




  Osrffioknowt$g -thatmjUryvris oneffieud'rrolprisd pelh'Cagpa*angel"wr--tlitthe ''''
  served
                                                                      '          .':'


  aff,et 4 f,cars       ofa   10   lapt sentence. Atfris point tbe ilisui* court tEfrsed               to'pwi        charges             6r
  pegury.

  Inviolationoftr746offitle28II.S.O.ltutl,itreadsN-beirB&{)haviry tstrn anodtb be$.re2-''
                                                                                                                                   .   t:.   -           .,.


  psmpetcnt tribuaal gffiqq, or pqrso& in nny                  qre inqihich       a taw of the
                                                                                         'l'',:.'..
                                                                                                      lhitd 'lSetes aufrorizes
  An      1 .iii"':::         :'.t.:    l'   "          i.   l'.rt'.:...'       ':"                          ;    .'..':"-1:'j;:                          '',
                                                                                                                                                 ,
                                                                                                         I




: testimonyr     declaration, depqsisgn, oroertifisarebyhim$lbscdbgd, istnre, willfullyandconnary



-sgch-qfhststsor.subscribesaay,nataiabnatt*-vLiehhcdoesnot$clieve-to                                             be.tue; or*(2)in, , .,-,
 :any                                              .r



 .dectaration, certificaterverifiBlip.n ,orstate,ua.pntwdsrpoalty                      ofpeqiqy asBermified under'
                                                                                                                                       ,             .,., ,,    :
        Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 32 of 39




:
    :
           Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 33 of 39




  introduced himself as a polies officer, TFO Davis testified he did not hear IvIr. Garcia-Garibay's

  Etestion, court
  afrtll   le      '   {s{pi this      , to lack credibility. :frAr.
                               :' testimony                          qarcia4adUay's question
                                                                            '        .:        is
                                                                                                    'jqs[
                                                                                                       :
                                                                                                          as



  inthreaecor{igrgasli,s,earlierstate,men$@uebouJthere9ryeryp{oq,(thecoUt1otod)                          .:,
      '
          Ihe p.ractice of turning the devices on and otr during the qpounter prevents the Coqrt ftoin

 knowiogedprpctsetliiratiofi ofltrtinbotnterand leaves opeatiepiossftilr9: that
                                                                             ' addiHona!'                      '
 reterani                                                                        '' "i                   t     't




   ,Ir
 750,E

d1I0ir",&'m#fsIE4,W4F,ry.Wf                                             qgpmepttbatnisaed*Wt,,
'vimcssUfmua&tsely,onfuultimtrcissrrEin&cas,rriterctsdefusertr"rry5"Ireo,n;;"
Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 34 of 39




                                                                      r   ..r.
          Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 35 of 39




    Munii, Inc. v. Mercantite Texas   Hit    Co.p,, 833 F.2d 541 (sth Cir . |987);moreover I must be

    releases from custody A.S.A.P. According to     habbas cornus reliefi and have ex D.E.A.
    Ferry

    ,proseclted foi p"tjrty and threas directed at Plaintiffvia U.S. .{itomey's offirce, my attorney

i                     I                                                                           ,-'..t   o
'walEand Sam Wise. P'ayatorney's fees,        as   well as. $ 10,000,000 U.S.D. Forpain andsutrering.

_ _Tat is quantify l0 tiqes, for eqch ooimg for a total of4'oorlub       atong'withsettlEiinent    of
D.O.J                                    -                                                  '

Litigation     2018 aggiryt
      Case   :19-cv-001 1 I-MV-SMV Document
       Case1 2:21-cv-00387-JB-JHR           19 Filed
                                   Document1-1 Filed 04/26/21 Page
                                                     OBtO6l2O19    3619
                                                                Page  of of
                                                                         3925




:Iine 3 and paep 3 line2, ctraim to be qhaddili{4,?Blaimfi'**r* two tirnes with tl,Iaiorr-who
             case
              Case1:19-cv-001II-MV-SMV          19 Filed
                  2:21-cv-00387-JB-JHR Document 1-1 Filed o$to6t2o19 page3720ofot392s
                                                          04/26/21 Page




       badge, he opened his pick up truck reached into the side pocket producing a D.E.A. Badge                           while

       standing in the pa*ing Iot proving to me that he was on board the Amtak with no badge.

          3) Transcripts dated May     8,2018. FEDERAL qlR+aND JURy page 2,line 13 o< D.EA
      Perry


      9l1gs    to   E$ifoyedby tteD-E.A-I-have aslipd             the crinrinal    sott'ts, via mi   a1tronrey,   fora
      F.O.rA.

      put to no avail. Pqg9 3 lipg 5 thm g. TheGRAND JURY rrBs neyer told th4t I rras asleep, after a
      long ..,,ll . ,. i                           ,:i .: .. ,;.        -i i.. I.r'rd., ,,,, . . ':. ' ,.
                         r'.,.-.1;,:,'1
                                        .:".r)
                                                                                                                  ,       .,.:.i.
               tip I uas nrdely apaken, as I looked up, I soup. ded of 1r lorow nto vgu 4rp ,444 no
      ov-eraight
      I!qg)....|.'.,........:.,......:.-:........i.-.:,.:.o..
                                                                                                                               :



      E+'=t f?rpb
                  nEl no D.E 4u badge uxas€vet displayed nor di,{ Perry announce                      hp   rlpsD-E A.
      AIlthis.-\,!....,..,'...,.'...'''.-.:'-.,..:;...i,.:-i,,..;.,l.):.,.',...r,.

                                                                                            gi{,$$S
                                                                                                                      :


             have boe4 avoitled   if ex D-E   "A,,
                                                   Pgrry had e   MI f q       or   rf the                    n,us,u,ry+
      ;uld



                                                                                       that edgt $je€n dealiu,vrith




                                                        c{t9@lqgnUy qualiFed persons be summoned to




.,|




         CnetqprynV sbell,comistofaotlessthag16an-dapf.more&an23rnembe.rs continses
                                                            '
                                                                'a..o    j'
       uaqe r :r u-cv-UUI r I -M V-$MV Document 19 Filed 08/06/2019 Page 21 of 25
        Case 2:21-cv-00387-JB-JHR Document 1-1 Filed 04/26/21 Page 38 of 39




 existing law,28U.S.C. c.4lg tsee l8U.S.C.               E   332U. But only onejuror questioned Penyaborr

           for allresctiption f,ormedicatioq response was vague. Tliis"excha4ge leads,to-sus.piGi0ri.
 fkiog
 .LL



 tran*rip8 don't sho$r ineiiilible tliey show gt-6etere, TERM:              et   cetdra:lTiilf{: l; Aiid   So   fottlu
 and
                   ,. -. ,.....r:
 otlreis, :aad oth* tErigs;iariit thb   resq. ahd So. on




sh.owed    rp   as   et Cetaa Forthe la$ tef, yearr this oorrt        hed krftiwledge   of the inisconduct ffit
refuses                                             t1
                                                             '
                                                                 .'


                                               '



lo-?ut
         a stop to    it seb: 233 F3dl067 (8th.cir. 2m0)i cerr oenleE sg+ u.s. 1023, 122s.                  g-    552,
151




prycaddia$i;disnissa[.bf,iudimrduis,liiqpprdy{rften:dg&adarit d€modstidesdasant
Case   :19-cv-001 1I-MV.SMV Document
 Case1 2:21-cv-00387-JB-JHR          19 Filed
                            Document 1-1 FiledOBlOt6l2O19 Page3922ofot3925
                                              04/26/21 Page
                                                                              FILED
                                                                  United States Court of Appealr
               UNITED STATES COURT OF APPE                                Tenth Circuit

                      FOR THE TENT}I CIRCUIT                               July 26,2A19
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court


                                                       |     -;   jr.


                                                      No. 19-2103
                                          (D.c. No, 1:19-CY:001I I-MY-SMV)
                                                           (D.N.M.)              '




          '..:-l.,.'..:....ii..,....:.,.,''.
          to reconsider the magisrate judgB's case managenrent order, nor haslthe




                                                                                          i:,'
